FOSTER, Circuit Judge.
Appellant, Alva B. Davis, and L. J. Sum-merfield, were convicted on 13' counts of an *927indictment charging fraudulent use of the mails and were given general sentences of two years’ imprisonment. Summerficld has not appealed.
The fraudulent scheme charged was the selling of land in Brewster and Presidio counties, Texas, for approximately $10 an acre, to about 1,000 purchasers, through misrepresentations as to its future potential unknown mineral possibilities and its value for agricultural purposes, when in truth the laud- was not worth over $1 to $1.50 an acre. The case was tried by the judge without intervention of a jury. The printed record consists of some 550 pages, but we will not attempt to review the evidence as it is not suggested it was insufficient to support the conviction. The errors assigned are purely technical and do not affect the substantial rights of appellant. Furthermore, they are without merit.
The record presents no reversible error. 28 U.S.C.A. § 391. The judgment is affirmed.